TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              444444444444444444444444444
                               ON MOTION FOR REHEARING
                              444444444444444444444444444



                                       NO. 03-06-00393-CV



               Strata Resources, a Texas Partnership; Steven Bland Epps; and
                       Charles W. Brandes, Individually, Appellants

                                                  v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
    NO. D-1-GV-01-003566, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                            SUPPLEMENTAL OPINION


               The State has filed a motion for rehearing, which we overrule. Conditioned upon our

overruling its motion with regard to attorney’s fees, the State, in an attempt to cure the reversible

error, has voluntarily remitted $7,200 of the $7,500 in attorney’s fees awarded in the district court’s

judgment against Epps, and the entire amount of $7,500 in fees awarded against Strata. See

Tex. R. App. P. 46.5. Appellants do not oppose this remittitur. We accept the State’s remittitur.

Accordingly, we withdraw our judgment dated July 11, 2008, and render judgment (1) that the

district court’s judgment awarding the State reimbursement from Epps for well-plugging costs is

reversed and that the State take nothing on those claims; (2) that the district court’s judgment is
reformed to award the State $300 in attorney’s fees against Epps and no attorney’s fees against Strata

and, as so reformed, is affirmed; and (3) that the district court’s judgment is otherwise affirmed.




                                               _____________________________________________

                                               Bob Pemberton, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed in part; Reformed in part and, as Reformed, Affirmed; Reversed and Rendered in part

Filed: September 17, 2008




                                                  2